                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION
                                               CASE NO.: 6- 18-cv-836-Orl-40DCI
WILLIAM LANGE,
Plaintiff,
v.
GLOBAL LENDING SERVICES, LLC
Defendant.
__________________________/

                                      MEDIATION REPORT

       In accordance with the Notice of Mediation a mediation conference was conducted by
Viktoria Collins, Florida Supreme Court Certified Circuit Civil Mediator, on January 7, 2019.

      (1) The following parties and their trial counsel attended the mediation conference:

         (a) Plaintiff William Lange and Plaintiff’s attorney Geoff Parmer, Esquire.

         (b) Defendant’s Representatives Kristen Miller, Esquire and Jayson Millson and
         Defendant’s attorneys, Benjamin Hutnick, Esquire and Travis Halstead, Esquire.

      (2) The results of the conference are indicated below:

         A settlement was reached.

         Respectfully submitted this 7th day of January 2019.
                                                                Viktoria Collins
                                                                Viktoria Collins, Esquire
                                                                Circuit Court Mediator
                                                                Certification No.: 20426CFRA
                                                                Fla. Bar No. 0521299
                                                                4767 New Broad Street
                                                                Orlando, FL 32814
                                                                Telephone: (407) 790 4173
                                                                Facsimile: (407) 347 4092

cc:      Geoff Parmer, Esquire
         Benjamin Hutnick, Esquire
         Travis Halstead, Esquire
